Citation Nr: 0215691	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a back disability.


REMAND

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in December 2000, the veteran requested a video-
conference hearing before a member of the Board. 

There is no indication in the record that the veteran has 
been scheduled for his requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing, a remand 
is required for the scheduling of a videoconference hearing.  
See 38 U.S.C.A. § 7107(b) (West Supp. 2000); 38 C.F.R. 
§ 20.700(a) (2002).

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing with a member of 
the Board via videoconference at the 
RO, in accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. Schwartz
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




